DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “wherein the heating is carried out during an optional step in a press machine.” It is not clear what is required by this claim because claim 1 already set forth a required heating step while dependent claim 6 is reciting that the heating step is optional and therefore making the metes and bounds unclear of claim 6.
Regarding claim 11, the phrase "pipe-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “like”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Examiner notes that no art has been applied to claims 6-8 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US Patent 6,742,374).
With regards to claim 1, Ozawa discloses a forming and processing method comprising:
punching (Column 9, lines 45-50) a steel (Column 3, lines 1-5) plate (1), as seen in Figure 7; and 
disposing a heating coil (Column 10, lines 9-15) so as to face an end face of a punched end punched in the punching in a non-contact manner along the end face of the punched end and applying a current to the heating coil to generate an induced electromotive force in the steel plate, thereby heating the end face (Column 10, lines 9-15 and Figure 8).
With regards to claim 4, Ozawa discloses wherein
 in the punching, an open punched end including an end face partially opened is formed in the steel plate by punching the steel plate (as seen in Figure 7), and
 in the heating, the heating coil is disposed so as to face an end face of the open punched end along the end face of the open punched end, and then the end face of the open punched end is heated (as seen in Figure 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa.
 Ozawa discloses the invention substantially as claimed except for wherein a diameter of the heating coil is larger than a thickness of the steel plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed size of the heating coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular size provides an advantage, is used for a particular purpose, or solves a stated problem.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Weinberger et al. (hereafter “Weinberger”) (US 2009/0252904).
Ozawa discloses wherein a hole (100) is formed in the steel plate by punching the steel plate in the punching, as seen in Figure 7. Ozawa discloses a heating coil that is placed near the hole of the workpiece [ Column 10, lines 9-15). Ozawa discloses the invention substantially as claimed except for in the heating, an end face of the hole is heated while the heating coil is inserted into the hole. Weinberger is relied upon to teach heating an end face of a hole with heating coil while the heating coil is inserted into the hole, as described in paragraphs 20 and 37 and claim 21. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ozawa’s device with a heating coil that is inserted into the hole in the workpiece for the heating coil that is placed near the hole of the workpiece because simple substitution of one known heating element for anther yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Mikami et al. (hereafter “Mikami”) (US 2017/0144208).
Ozawa discloses the invention substantially as claimed except for wherein in the heating, the steel plate punched in the punching is disposed on a heating jig while heating and the heating jig includes a positioning guide for positioning the steel plate.
Mikami is relied upon to teach heating a workpiece in a non-contact manner while providing a heating jig (21) including a positioning guide (31)  for positioning the workpiece.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ozawa’s device with a heating jig including a positioning guide because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Marshall (US Patent 2,294,413),
Ozawa discloses the invention substantially as claimed except for wherein the number of windings of the heating coil is three and wherein the heating coil is formed as a single pipe-like coil wire, and a cooling liquid flows in the heating coil.
Marshall is relied upon to teach heating an end face of a hole with a heating wherein the heating coil has three windings (as seen in Figure 2) or wherein heating coil is formed as a single pipe-like coil wire (as seen in Figure 3), and a cooling liquid flows in the heating coil [ page 2, column 1, lines 20-30].
 With regards to claim 9, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ozawa’s device with a heating coil that has three windings for the heating coil that is placed near the hole of the workpiece because simple substitution of one known heating element for anther yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 
With regards to claim 11, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ozawa’s device with a heating coil that has a single pipe coil wire and cooling fluid flowing in the heating coil for the heating coil that is placed near the hole of the workpiece because simple substitution of one known heating element for anther yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa.
Ozawa discloses the invention substantially as claimed except for wherein a center axis of the heating coil is inclined at a predetermined angle with 20 respect to a center axis of the end face of the punched end of the steel plate, and the predetermined angle is set within a range of -15° < 8 < 15°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed angle of the heating coil, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted that Applicant has not disclosed that having this particular angle provides an advantage, is used for a particular purpose, or solves a stated problem.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725